DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 3/8/22 fail to comply with 37 CFR 1.84, for the following reasons:
The use of solid gray and/or black shading in Figs. 7a-7b fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.
The lines used in Figs. 7a-7b are not uniformly thick, as 37 CFR 1.84(l) requires. See the lines used to illustrate the directions of “F1” and “F2”, and the lines used for those reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “disclosed” and “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In particular, the terms “the cam structure” and “the latch” lacks antecedent basis in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 & 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lencioni (2747957).  
Regarding claim 6, Lencioni teaches a worktable comprising a worksurface (22a, 24a) having a first portion (22a) and second portion (24a) each having a top and a plurality of walls (44a) that are substantially perpendicular to the top (Figs. 1-5), and wherein the first portion and second portions are pivotally connected to one another about an axis (at 100a) such that the worksurface is movable (Fig. 2) between a folded position, wherein the respective tops and plurality of walls are positioned to define an interior space (Fig. 3), and an operable position, wherein the respective tops are positioned to form a single planar surface (Fig. 1); a plurality of legs (26a), wherein each leg is movable between a support position, wherein said leg provides support for the worksurface in its operable position (Fig. 1), and a stowed position, wherein said leg is confined within the interior space (Fig. 6); and characterized in that the worktable further includes an automatic locking mechanism (106a) configured to automatically secure the first portion and second portion together when the worksurface is pivoted into its operable position, and automatically release the first portion and second portion from one another in response to the movement of at least one leg from its support position to its stowed position (col. 3, line 58 to col. 4, line 26).  
Regarding claim 13, Lencioni teaches at least one leg (26a) that includes a cross bar (32a) and said cross bar is configured to engage a cam structure (112a) of the latch (106a) when said leg is moved from its support position to its stowed position (col. 4, lines 20-26).  
Regarding claim 14, Lencioni teaches a handle (104a - see col. 3, lines 2-4 and col. 4, lines 4-5) configured to facilitate transportation of the worktable (20a) when the legs (26a) are in their stowed position and the worksurface (22a, 24a) is in the folded position.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lencioni (2747957) in view of Suzuki (20030167980).  

    PNG
    media_image1.png
    334
    757
    media_image1.png
    Greyscale

Regarding claims 1 & 7, Lencioni teach(es) the structure substantially as claimed, including an automatic locking mechanism (106a) that comprises a latch (106a) comprising: a base (108a); a pivoting portion (110a) attached to the base and configured to pivotally secure the latch to the first portion (22a) about an axis (116a); a securing portion (114a) attached to the base and comprising a receiving surface (A in Fig. 9 Annotated) being configured to contact the second portion (24a) as it comes into proximity with the first portion and pivot the latch about axis in a first direction (Fig. 8 and col. 3, lines 47-57), and wherein said securing portion further comprises a hook (114a) configured to automatically secure the second portion to the first portion when the worksurface is in its operable position (Figs. 8-9 and col. 3, lines 47-57); and a cam structure (112a) attached to the base and comprising a receiving surface (B) being configured to contact a leg (26a) and pivot the latch about axis in the first direction in response to the movement of the leg from its support position to its stowed position (col. 4, lines 20-26); and biasing means (120a, 122a) configured to bias the latch toward pivoting about the axis in a second direction that is opposite the first direction (col. 3, lines 47-57).  Lencioni fail(s) to teach a bias support & a biasing mechanism.  However, Suzuki teaches biasing means (8-9) comprising a bias support (9) attached to a base (C in Fig 1 Annotated) and comprising an arch (9) that is configured to protrude into a first portion (2) and define a space between the first portion and an interior apex (D) of the arch (Figs 4-5); and a biasing mechanism (8) positioned in the space between the first portion and the interior apex of the arch (Figs. 4-5).  It would have been obvious to one of ordinary skill in the art to substitute biasing means, as taught by Suzuki, for each of the biasing means of Lencioni, in order to bias the latches in the locked position, and because such an outcome would have been a predictable result of such a substitution of one known biasing means for another.  
Regarding claim 8, Lencioni teaches a hook (114a) that secures the second portion (24a) to the first portion (22a) by engaging an opening (118a) defined in the second portion (Figs. 6 & 8-9 and col. 3, lines 47-57).
Regarding claims 3 & 10, Lencioni teaches a receiving surface (A) of the securing portion (114a) that is a beveled surface (Figs. 6 & 8-9 and col. 4, lines 4-5 & 20-21).
Regarding claims 4 & 11, Lencioni teaches a receiving surface (B) of the cam structure (112a) that is a beveled surface (Figs. 6 & 8-9 and col. 4, lines 4-5 & 20-21).
Regarding claims 5 & 12, Suzuki teaches a biasing mechanism (8) that is a coil spring (Fig. 1).  
Allowable Subject Matter
Claims 2 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637